EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in SE on 12/07/2016. It is noted, however, that applicant has not filed a certified copy of the 16302945 application as required by 37 CFR 1.55.

Response to Arguments

3.	Applicant’s arguments, see P. 4, filed 09/27/2021, with respect to Rejections under 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

4.	Claims 2-5 and 10 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

Kukulj (US PGPub./Pat. 20120223916) teaches infrared-style touch screens are described having light emission means and light detection means along only two opposing sides of a touch input area, which are nevertheless able to detect and locate a touch object in two dimensions. Certain embodiments use an edge-blurring algorithm to determine the second coordinate, while other embodiments use a form of stereo-scopic vision to determine both coordinates by triangulation. These touch screens have minimal bezel width along two opposing sides of the touch input area, and also offer cost reductions associated with components and product assembly and manufacturing.

KWON et al. (US PGPub./Pat. 20170147105) teach the touch input device comprises a base including a metal composite; a first pattern groove formed concavely in one surface of the base, a second pattern groove formed concavely in the other surface of the base; a first sensing pattern disposed in the first pattern groove and including a conductive material; a second sensing pattern disposed in the second pattern groove and including a conductive material; and a wire connecting the first sensing pattern and the second sensing pattern to an integrated circuit.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a touch device including 

“…the second frame element includes a first surface portion extending over an edge portion of the plate and a second surface portion arranged substantially parallel to a surface of the plate that defines the plate thickness…
…wherein a distance between a first curved line drawn on the touch surface and a second straight line drawn on the flat plane varies according to a concave curve function; and
wherein all of the edges of the top surface of the plate are curved.” (Claim 1),

in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628